DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
 The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure to the application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would leave one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” (MPEP 2163).
A claimed genus may be satisfied through sufficient descriptions of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with known or disclosed correlation between function and structure. The number of species must be adequate to describe the entire genus. If there is substantial variability, a large number of species must be described. 
The analysis for adequate written description considers (a) actual reduction to practice; (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples. 
The claim is drawn to the use of a MyOD mutant wherein the mutant has been modified to decrease PUMA expression relative to myogenin expression. The MyOD protein comprises 318 amino acids, providing for an enormous possible number mutants with the accompanying structural and chemical variations. See Wright et al (Cell, 1989) at Figure 3B. Of these, Applicant is claiming the use of those which have been modified to decrease PUMA expression relative to myogenin expression. The specification discusses general possibilities, such as substituting (unspecified) 1 to 8 amino acids with some other (unspecified) amino acids. The most specific guidance is for the replacement of a serine and/or threonine with alanine. However, there is no guidance as to how any particular mutations and their accompanying physico-chemical changes are correlated with the decrease PUMA expression relative to myogenin expression. 
For support of the genus, Applicant discloses three species. In one there is a substitution of a serine for an alanine to provide the well-known mutant, S200A. This mutant has the capability to decrease PUMA expression relative to myogenin expression. However, the disclosure is silent regarding the capability of these other two species to decrease PUMA expression relative to myogenin expression.   
In view of the foregoing, it is determined that the inventor, at the time the application was filed, did not have possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malvilio (WO 99/58646) and Hardwick et al (Biochem. Biophys. Res. Comm., 2016) in view of Song et al (Molec. Cell. Biol., 1998) and White et al (Adipose Tissue and Adipokines., 2008). 
Malvilio teaches the transformation of fibroblasts by genetically modifying them to express a muscles lineage commitment protein, such as MyOD. The transformed cells may be locally injected for the treatment of Duchenne muscular dystrophy (DMD). See pp 1-3; page 5 and 2nd full paragraph. The reference exemplifies the transfection of fibroblasts from C3H mouse embryos and the infection of the transformed cells. See Examples 5-8. It is noted that although the testing is in a model for DMD, the mice being treated are subject to an acute injury (cardiotoxin injection). This treatment allows for the regeneration of muscle tissue. See page 5.  
The reference is silent regarding the use of a mutant MyOD and the use of pCS2 plasmid for the transfection. The reference is further silent regarding whether or not the fibroblasts are multipotent cells. 
Hardwick teaches the preparation of various mutant MyOD forms. These include S200A, wherein serine 200 is mutated to alanine and one wherein all serines and threonines adjacent to a proline are mutated to alanine (7T/S-A). See Sections 1 and 3.2. The reference teaches that it is known to use a pCS2 plasmid for transfecting MyOD into a cell. See Section 2.1. It is further known to transfect C3H 10T1/2 fibroblasts with MyOD. See Section 3.1. Hardwick further teaches that the mutant forms of MyOD having at least one mutation within the 5 C-terminal sites of phosphorylation (serines and threonines) are more myogenically active than the wild type (WT). See all of Section 3, especially 3.5 and Figure 3C. 
Song discusses the fact that in the development of skeletal muscle, multipotential cells become restricted to myogenic lineage by the expression of transcription factors, such as MyOD. See 1st paragraph of the reference. Song exemplifies transformation of C3H 10T1/2 fibroblasts with MyOD mutants with single mutations and finds the s200a form to be particularly stable. See Results at page 4995. White confirms that the C3H 10T1/2 fibroblast is a multipotent cell line. See page 18, 2nd full paragraph. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Malvilio treatment of DMD by using a multipotent fibroblast transfected with one of the MyOD mutants disclosed by Hardwick as the agent to be injected with a reasonable expectation of success. The artisan would be motivated to select any of the mutants, including 7T/S-A or S200A, that are more stable and myogenically active than the WT for the expected improvement in regeneration of muscle tissue. In the absence of unexpected results, it would be within the scope of the artisan to select any appropriate vector, such as pCS2 plasmid to accomplish the transfection.     

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Malvilio (WO 99/58646) and Hardwick et al (Biochem. Biophys. Res. Comm., 2016) in view of Song et al (Molec. Cell. Biol., 1998) and White et al (Adipose Tissue and Adipokines., 2008) as applied to claims 1-8 and 12-20 above, and further in view of Garry et al (WO 2017/004367).
Malvilio, Hardwick, Song and White teach as set forth above. The references are silent regarding treatment of the disorders recited in claim 10-11. 
Garry teaches a muscle regenerative method for the treatment of muscular dystrophy, as well as other types of progressive muscle weakness, such as sarcopenia (muscle weakness and wasting). See page 18 at lines 4-23. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the invention made obvious, as set forth above, for the treatment of another muscle disease, such as sarcopenia. The artisan would be motivated to use this method for sarcopenia, a disease with a wasting component, because it is one wherein muscle regeneration is desired. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623